          Case 5:15-cr-00024-DAE Document 28 Filed 05/16/19 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

USA,                                     §
                                         §
    vs.                                  §      NO: SA:15-CR-00024(1)-DAE
                                         §
(1) Juan Manuel Munoz-Luevano,           §

                     ORDER SETTING REARRAIGNMENT
       It is hereby ORDERED that the above entitled and numbered case is set

for REARRAIGNMENT before Senior U.S. District Judge David A. Ezra in

Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, on Monday,

May 20, 2019 at 02:00 PM.

          It is further ORDERED that the Clerk of Court shall send a copy of this

order to counsel for defendant, the United States Attorney, United States Pretrial

Services and the United States Probation Office. Counsel for the defendant shall

notify the defendant of this setting and, if the defendant is on bond, advise the

defendant to be present at this proceeding.

       IT IS SO ORDERED.

       DATED: San Antonio, Texas May 16, 2019.



                                              ______________________________
                                              DAVID A. EZRA
                                              SENIOR U.S. DISTRICT JUDGE
